^     Fill in this information to identify your case:
     Debtor 1                  CELIA KING
                                                                                                                                                      FiL£DUSBCCLRKP
                               First Name                         MiddleName                         Last Name
                                                                                                                                                          2019 fiUG 16pH2:39
     Debtor 2
     (Spouse if, filing)       First Name                        Middle Name                        Last Name


     United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

    Case number                                           6
    (if known)
                                                                                                                                                       a Check if this is an
                                                                                                                                                         amended filing



    Official Form 106Sum
    Summa of Your Assets and Liabilities and Certain Statistical Information                                                                                        12/15
 ^-a?-^?JT?l^. a"?accurateasPossible.Iftwomarriedpeoplearefilingtogether,bothareequallyresponsibleforsupplyingcorrect
 information.Fill outall ofyourschedulesfirst;thencompletetheinformationonthisform. Ifyouarefll'ingamended'schedulesafteryoufile
 youroriginalforms, you mustfill outa newSummaryandchecktheboxatthetopofthispage.
    Parti          Summarize Your Assets




    1. ScheduleA/B: Property (OfficialForm 106MB)
           1a. Copy line 55, Total real estate, from Schedule A/B........................................................................ $                                       0.00
           1b.Copyline62, Totalpersonalproperty, from ScheduleA/B..................................................................................... $                    10,500.00
           1c. Copyline63, Totalofallpropertyon ScheduleA/B............................................................................................... $                10,500.00
    Part 2        Summarize Your Liabilities




    2. Schedule?:CreditorsWhoHaveClaimsSecuredbyProperty(OfficialForm 106D)
          2a. Copy the total youlisted in Column A, -Amount o/c/a/m, at the bottom ofthe last page of Parti of Schedule D...                               $                17, 211. 00
    3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
          3a. Copy thetotal claimsfrom Part 1 (priority unsecuredclaims)from line 6e ofScheduleE/F.................................                       $                       0.00

          3b.Copy thetotal claimsfrom Part2 (nonpriority unsecured claims)from line6j ofScheduleE/F............................                           $             112,385. 00

                                                                                                                               Your total liabilities $               129, 596. 00

 Part 3           Summarize Your Income and Ex enses

 4.       Schedule I: Your Income (Official Form 1061)
          Copy your combined monthly income from line 12 of Schedule 1.................................................. ^.......... ^..                  $                      0. 00

 5.       Schedule J: Your Expenses (Official Form 106J)
          Copy your monthly expenses from line 22c of Schedule J..........................................................................                $                      0. 00

 Part 4          Answer These Questions for Administrative and Statistical Records

 6.      Are you filing for bankruptcy under Chapters 7, 11, or 13?
         D No.Youhavenothingto reportonthispartoftheform. Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
            Yes
 7.      What kind of debt do you have?

                 Yourdebtsareprimarilyconsumerdebts.Consumerdebtsarethose"incurredbyan individualprimarilyfora personal,family, or
                 household purpose. " 11 U. S.C. § 101(8). Fillout lines 8-9gforstatistical purposes. 28 U. S.C. § 159. "' ~ -,--.. -., .-.....,,
         D Your_debteare notPrimarily consumerdebts. Youhavenothingto reportonthispartoftheform. Checkthisboxandsubmitthisformto
                 the court with your other schedules.

 OfficialForm10SSum                     SummaryofYourAssetsandLiabilitiesandCertainStatistical Information                                                     page1 of 2
SoftwareCopyright(c) 1996-2019BestCase,LLC- vww.bestcase.com                                                                                                   n,

                 Case 2:19-bk-10338-BKM                              Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                                  Desc
                                                                     Main Document    Page 1 of 31
   Debtor1       CELIAKING                                                                    Casenumber(ifknown)

  8.     From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
         122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                  2, 610. 00


  9.     Copy the following special categories of claims from Part4, line 6 of Schedule E/F:




         9a. Domestic support obligations (Copy line 6a.)                                                 $                  0.00
        9b. Taxes and certain otherdebts you owethe government. (Copy line 6b.)                           $                  0.00
        9c. Claims fordeath or personal injurywhileyou were intoxicated. (Copy line 6c.)                  $                 0.00
        9d. Student loans. (Copy line 6f.)                                                                $           59, 110. 00
        9e. Obligations arising out of a separation agreement or divorce that you did not report as
             priority claims. (Copy line 6g.)                                                             $                 0.00

        9f. Debtsto pension or profit-sharingplans, and othersimilardebts. (Copy line 6h.)               +$                 0.00


        9g. Total. Add lines 9a through 9f.                                           1                             59, 110. 00




Official Form 106Sum                               Summary of Your Assets and Liabilities and Certain Statistical Information             page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com
                                                                                                                                    Best Case Bankruptcy

              Case 2:19-bk-10338-BKM                               Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                   Desc
                                                                   Main Document    Page 2 of 31
  Fill in this information to identify your case and this filing:

                               CELIA KING
                               First Name                        Middle Name                       Last Name

  Debtor 2
  (Spouse, if filing)          First Name                        Middle Name                       Last Name


  United States BankruptcyCourt for the: DISTRICTOFARIZONA

  Case number                                                                                                                                                   D    Check if this is an
                                                                                                                                                                     amended filing


 Official Form 106A/B
 Schedule A/B: Pro e                                                                                                                                                12/15
 Ineachcategory,separatelylistanddescribeItems. Listanassetonlyonce. Ifan assetfits in morethanonecategory, listtheassetinthecategorywhereyouthink
 it fits best. Beascompleteandaccurateas possible.Iftwo married peoplearefilingtogether, bothareequallyresponsibleforsupplyingcorrect Information.If
 morespaceis needed,attacha separatesheetto thisform. Onthetop ofanyadditionalpages,writeyournameandcasenumber(ifknown).Answereveryquestion.
  Part 1       DescribeEachResidence,Building, Land,or OtherReal EstateYou Ownor Havean Interest In

 1 Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.

    D Yes. Where is the property?


 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or nof? Include any vehicles you own that
someone else drives. Ifyou lease a vehicle, also report it on Schedule G; ExecutoryContracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
          Yes


   31 Make:              CHEVROLET                                 Who has an interest in the property? Check one                   Do net deduet seeuwd ctajms or exemptions. Put
                                                                                                                                    ftie amaufrt of any seetifed claims on Scftedu/e D:
             Model:      MALIBU                                        Debtor 1 only                                                 CrwStofs Who Hswe Mms Sewred by Property.
             Year:       2015                                      D Debtor 2 only                                                   Current value of the       Current value of the
             Approximate mileage:                 87,000           D Debtor1 andDebtor2 only                                        entire property?            portion you own?
             Other Information:                                    D Atleastoneofthedebtorsandanother

                                                                   D Checkifthisiscommunityproperty                                          $10, 000. 00                 $10,000.00
                                                                       (see instructions)




4. Watereraft, aircraft, motor homes, ATVs and other recreational vehicles, othervehicles, and accessories
   Examples:Boats,trailers, motors, personalwatercraft,fishingvessels, snowmobiles, motorcycle accessories
          No
   D Yes



 5 Addthedollarvalueofthe portion you ownforall ofyourentries from Part2, includinganyentriesfor
    .
        pages you have attached for Part 2. Write that number here............................................................,................   =>                   $10, 000. 00

 Part 3: DescribeYour Personal and Household Items
 Doyou ownor haveanylegal or equitableintsrastin anyofthefoNowtngItems'!                                                                                     Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                            claims or exemptions.



Official Form 106A/B                                                           ScheduleA/B: Property                                                                               page 1
Software Copyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                                         Best Case Bankruptcy

                Case 2:19-bk-10338-BKM                              Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                                     Desc
                                                                    Main Document    Page 3 of 31
  Debtor 1        CELIAKING                                                                         Case number (ifknown)
 6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
      No
     D Yes. Describe.....

 7. Electronics
      Examples:Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; musiccollections; electronicdevices
                    including cell phones, cameras, media players, games
     D No
         Yes. Describe.....

                                      1TV                                                                                                           $50.00


 8. Collectibles of value
     Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseballcard collections;
                   other collections, memorabilia, collectibles
         No
     D Yes. Describe.....

 9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                   musical instruments
         No
     D Yes. Describe.....

 10. Firearms
      Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       No
     D Yes. Describe.....

11. Clothes
      Examples: Everydayclothes, furs, leather coats, designerwear, shoes, accessories
     D No
        Yes. Describe.....


                                     CLOTHES                                                                                                      $100. 00

12. Jewelry
      Examples:Everydayjewelry, costumejewelry, engagementrings,weddingrings, heirloomjewelry, watches,gems, gold, silver
    D No
        Yes. Describe.....

                                     COSTUMEJEWELRY                                                                                                $50.00


13. Non-farm animals
      Examoles: Doas. cats. birds, horses
        No
    D Yes. Describe.....

14. Anyotherpersonal and household itemsyou did notalreadylist, includinganyhealthaidsyou did not list
        No
    D Yes. Givespecificinformation.....


 15. Add thedollarvalue ofall ofyourentriesfrom Part3, includinganyentriesfor pagesyou haveattached
       for Part 3. Write that number here                                                                                                    $200. 00

 Part 4: DescribeYour FinancialAssets
 Do you own or have any legal or equitable interest 111any of the following?                                                     Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured
Official Form 106A/B                                                 ScheduleA/B: Property                                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC-vww. bestcase. com                                                                        BestCase Bankruptcy

              Case 2:19-bk-10338-BKM                             Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                           Desc
                                                                 Main Document    Page 4 of 31
 Debtor 1         CEUA KING                                                                                       Case number (if known)



16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
    D Yes.

17 Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
             institutions. If you have multiple accounts with the same institution, list each.
    D No
        Yes........................                                            Institution name:

                                           17. 1   Checking                                                                                           $300. 00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
   a Yes..................        Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership,
    and joint venture
     No
    D Yes. Give specific information about them.
                                              Name of entity:                                                      % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
    D Yes. Give specific information about them
                                              Issuer name:

21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savingsaccounts, or otherpension or profit-sharing plans
        No
    D Yes. List each account separately.
                                           Type of account:                   Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
    D Yes......................                                               Institution name or individual:

23. Annuities (A contractfor a periodicpayment of money to you, eitherfor life or for a numberofyears)
      No
    D Yes.............                Issuer name and description.

24. Interests in an education IRA, in an account in a qualifiedABLEprogram, or undera qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
      No
    D Yes.............                Institution name and description. Separately file the records of any interests. 11 U. S. C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
    D Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      No
    D Yes. Give specific information about them...


Official Form 106A/B                                                     ScheduleA/B: Property                                                            pages
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                          Best Case Bankruptcy

             Case 2:19-bk-10338-BKM                               Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                              Desc
                                                                  Main Document    Page 5 of 31
  Debtor 1        CELIAKING                                                                             Case number (if known)

 27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
      D Yes. Give specific information about them...

  Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
     No
      D Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      No
      D Yes. Give specific information......


30. Other amounts someone owes you
        Examples: Unpaidwages, disabilityinsurance payments, disabilitybenefits, sick pay, vacation pay, workers' compensation, Social Security
                     benefits; unpaid loans you made to someone else
         No
      D Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
      No
      D Yes. Namethe insurancecompanyofeach policyand list its value.
                                           Company name:                                        Beneficiary:                            Surrenderor refund
                                                                                                                                       value:

32. Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
       someone has died.
         No
      D Yes. Givespecificinformation..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
     D Yes. Describe each claim.

34. Other contingentand unliquidated claims of every nature, including counterclaims ofthe debtor and rights to set off claims
         No
     D Yes. Describeeach claim.

35. Any financial assets you did not already list
     No
     D Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here..                                                                                                       $300.00


 Part 5: DescribeAny Business-Related PropertyYou Ownor Havean InterestIn. Listany real estate in Part 1.

37     o you own or haveany legal or equitableinterest in any business-relatedproperty?
        No. Go to Part 6.
     D Yes. Goto line 38.



Official Form 106A/B                                                   Schedule A/B: Property                                                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcasa. com                                                                            Best Case Bankruptcy

              Case 2:19-bk-10338-BKM                              Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                Desc
                                                                  Main Document    Page 6 of 31
  Debtor 1        CELIAKING                                                                                      Case number (if known)

  Part 6    DescribeAny Farm-and Commercial Fishing-RelatedPropertyYou Own or Havean Interest In.
            Ifyou own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in anyfarm- or commercial flshing-related property?
            No. Go to Part 7.
       D Yes. Goto line47.


  Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     D Yes. Givespecificinformation.........

 54. Add the dollarvalue of all of your entries from Part7. Write that number here                                                                    $0. 00

 Part8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2                                                                                                                    $0.00
 56. Part 2: Total vehicles, line S                                                            $10 000. 00
 57. Part 3: Total personal and household items, line 15                                         $200. 00
 58. Part 4: Total financial assets, line 36                                                         $300.00
 59. Part 5: Total business-related property, line 45                                                  $0. 00
 60. Part 6: Total farm-and fishing-related property, line 52                                          $0. 00
 61. Part7: Total other property not listed, line 54                                                   $0. 00
 62. Total personal property. Add lines 56 through 61...                                      $10,500.00        Copy personal property total       $10,500.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                              $10, 500. 00




Official Form 106A/B                                                        Schedule A/B: Property                                                        page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                           Best Case Bankruptcy

             Case 2:19-bk-10338-BKM                                Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                              Desc
                                                                   Main Document    Page 7 of 31
  Fill in this information to identify your case:

                           CELIAKING
                           First Name                        Middle Name                Last Name

  Debtor 2
  (Spouse if, filing)      First Name                        MiddleName                 Last Name


  United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

  Case number
  (if known)                                                                                                                        D Check if this is an
                                                                                                                                      amended filing

 Official Form 106C
 Schedule C: The Property You Claim as                                                                 empt                                                    4/19

Be as complete andaccurateas possible. Iftwo marriedpeoplearefilingtogether, bothareequallyresponsibleforsupplying correct information. Using
the propertyyou listedon ScheduleA/B: Property(OfficialForm 106A/B)asyoursource, listthe propertythatyou claim asexempt. Ifmore spaceis
needed, fill outand attachto this pageas manycopiesof Part2: AdditionalPageas necessary. Onthe top ofanyadditionalpages, writeyourname
and case number (if known).

Foreach item of property you claim as exempt, you mustspecifythe amountoftheexemptionyou claim. Onewayof doingso is to state a
specificdollaramountas exempt.Alternatively, you mayclaim thefull fairmarketvalueofthe property beingexempted upto theamountof
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100%offair market value undera lawthat limits the
exemption to a particular dollar amount and the value of the property is determined to exceedthat amount, your exemption would be limited
to the applicable statutory amount.
 Parti:          Identi   the Pro e       You Claim as Exem t

 1. Whichset of exemptions are you claiming? Checkone only, even ifyourspouse is filingwithyou.
           You are claimingstate and federal nonbankruptcyexemptions. 11 U.S.C. § 522(b)(3)
       D You are claiming federal exemptions. 11 U. S.C. § 522(b)(2)
 2. For any property you list on ScheduleA/Bthat you claim as exempt, fill in the information below.




      2015 CHEVROLET MALIBU 87, 000                                  $10, 000. 00                                   $0.00    Ariz-Rev-stat § 33-1125(8)
      miles
      Line from Schedule A/B: 3.1                                                     I-I 100%offairmarket value, upto
                                                                                          any applicable statutory limit

      1TV                                                                   $50. 00                                $50. 00   Ariz- Rev- stat § 33-1123
      Line from Schedule A/B: 7.1
                                                                                      D 100%offairmarketvalue,upto
                                                                                          any applicable statutory limit

      CLOTHES                                                                                                    $100.00     Ariz-R®v-Stat.§ 33-1125(1)
                                                                           $100. 00
      Line from Schedule A/B: 11.1
                                                                                      0 100%offairmarketvalue,upto
                                                                                          any applicable statutory limit

      COSTUME JEWELRY                                                       $50. 00                                $50.00    Ariz- R®v-stat § 33-"!125(4)
      Line from Schedule A/B: 12.1
                                                                                      1-1 100%affairmarket value, upto
                                                                                          any applicable statutory limit

      Checking:                                                            $300. 00                                          Ariz. Rev. Stat. §
      Line from Schedule A/B: 17.1                                                                                           33. 1126(A)(9)
                                                                                          100% offairmarketvalue, up to
                                                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                    page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                Best Case Bankruptcy

               Case 2:19-bk-10338-BKM                            Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                   Desc
                                                                 Main Document    Page 8 of 31
  Debtor1      CELIAKING                                                                          Case number (if known)

  3. Are you claiming a homestead exemption of more than $170, 350?
       (Subject to adjustment on 4/01/22 and every 3 years afterthat for cases filed on or afterthe date of adjustment.)
             No

       D     Yes. Did you acquire the property covered by the exemption within 1, 215 days before you filed this case?
             D       No
             D       Yes




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                           page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. b9stcase. com                                                       Best Case Bankruptcy

             Case 2:19-bk-10338-BKM                                Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50          Desc
                                                                   Main Document    Page 9 of 31
 Fill in this information to identify your case:

 Debtor 1                  CELIA KING
                           First Name                         Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name                      Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (If known)                                                                                                                                      a Check if this is an
                                                                                                                                                   amended filing

Official Form 106D
Schedule D: Creditors , ho Have Claims Secured by Property                                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct Information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Doany creditors haveclaimssecured by your property?
      D No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.

 Part 1:       LList All Secured Claims
                                                                                                              Celuiwi A               Columns                Column C
 2. List alt secured claims. tf a creditor has more man one secured claim, list the creditor separately for
 each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As mach    Amount of claim         Valueofcollateral      Unsecured
 as possible, list the claims in alphabetical order according to the creditor's name.                         Do not deduct the       that supports this     portion
                                                                                                              value of collateral.                           if any
 2. 1 EXETER FINANCE                                 Describethe property that secures the claim:                 $17, 211. 00              $10000. 00            $7, 211. 00
        Creditor's Name
                                                     2015 CHEVROLET MALIBU 87, 000
                                                     miles
         102 W JOHN
                                                    As of the date you file, the claim is: Checkall that
        CARPENTERFWY                                apply.
         Irving, TX 75063                            D Contingent
        Number, Street, City, State & Zip Code          Unliquidated
                                                     D Disputed
 Who owes the debt? Check one.                      Nature of lien. Checkall thatapply.
     Debtor 1 only                                      An agreement you made (such as mortgage or secured
 D Debtor 2 only                                         car loan)
 D Debtor1 andDebtor2 only                           D Statutory lien (such astax lien, mechanic's lien)
 D At leastone ofthedebtors andanother               D Judgment lien from a lawsuit
 D Checkifthisclaim relatesto a                      D Other (including a rightto offset)
      community debt

 Datedebtwasincurred            07/01/18                     Last 4 digits of account number       3088


   AddthedollarvalueofyourentriesInColumnA onthispage.Writethatnumberhere:                                                  $17,211.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Writethat number here:                                                                                                   01 I,A i 1.1

 Part. 2: List Others to Be Notified for a Debt That You Alread Listed
 Usethis pageonly if you haveothersto be notifiedaboutyourbankruptcyfor a debtthatyou alreadylisted in Part1.Forexample, ifa collection agencyis trying
 to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any ofthe debts that you listed in Part 1, list the additional creditors here. Ifyou do not haw additional persons to be notified for any debts In Part 1,
do not fit! out or submit this page.




Official Form 106D                                 Schedule D: CreditorsWho Have Claims Secured by Property                                                           page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. beslcase. com                                                                                         Best Case Bankruptcy

              Case 2:19-bk-10338-BKM                              Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                            Desc
                                                                 Main Document    Page 10 of 31
 Fill in this information to identify your case:

 Debtor 1                   CELIA KING
                             First Name                     Middle Name                          LastName
 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                          Last Name


 United States Bankruptcy Court for the:              DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                                        C] Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurateas possible. Use Part 1 for creditors with PRIORITfclaimsand Part2 for creditors with NONPRIORITYclaims. Listthe other party to
any executorycontracts or unexpired leasesthatcould result in a claim. Also list executory contracts on ScheduleA/B: Property (Official Form 106A/B)and on
Schedule G; Executory Contracts and Unexplred Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Pageto this page. Ifyou have no informationto report in a Part, do not file that Part. Onthe top of any additionalpages,write your name and case
number (if known).
 Part 1:          List All of Your PRIORITYUnsecured Claims
 1.        any creditors have priority unsecuredclaims againstyou?
           No. Go to Part 2.
       D Yes.

 Part 2:          List All of Your NONPRIORITY Unsecured Claims
 3. Do any creditors have nonpriority unsecured claims againstyou?
       D No. You have nothing to report inthis part. Submitthis form to the courtwithyour other schedules.
           Yes.

 4. Listall ofyournonpriority unsecured claims in the alphabeticalorderofthe creditorwhoholdseachclaim. Ifa creditorhasmorethanone nonpriorityunsecured
    claim, listthecreditorseparatelyforeach claim. Foreach claim listed, identifywhattype ofclaim it is. Donot(1stclaimsalreadyincludedIn Part 1. Ifmorethanone
       er^ditpr holds a Raniculy i^alm, list th? oSher crefiBprs in Part 3. 1f yQu hgve more ((MR ttree nsfHRridrityynseoy^d ctems Ul oat the O^KiirtUSttiW Page of Part 2.
                                                                                                                                                           Total claim

              BUREAU OF MEDICAL
 4.1          ECONOMICS                                              Last4 digits ofaccount number           U NTS                                                    $3, 950. 00
              Nonpriority Creditor's Name
              326 EAST CORONADORD                                   Whenwasthe debt incurred?                06/01/18
              Phoenix, AZ 85004-1524
              NumberStreet City StateZip Code                       As ofthe dateyou file, the claim is: Checkall thatapply
              Who incurred the debt? Check one.
                                                                     D Contingent
                  Debtor 1 only
                                                                          Unliquidated
              D Debtor2 only
                                                                     D Disputed
              D Debtor 1 and Debtor 2 only                           Type of NONPRIORITYunsecured claim:
              D At leastoneofthedebtorsandanother                    D Studentloans
              D Check ifthis claim is for a community debt           D Obligations arising out ofa separation agreement ordivorce thatyou did not
              Is the claim subject to offset?                        report as priority claims

                  No                                                 D Debts to pension or profit-sharing plans, andother similar debts
              D Yes                                                       Other.Specify MEDICAL




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                              43775                                               Best Case Bankruptcy

               Case 2:19-bk-10338-BKM                          Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                                    Desc
                                                              Main Document    Page 11 of 31
 Debtor 1 CELIAKING                                                                                  Case number (ifknown)

 4.2       DEPT OF EDUCATION/NELNET                             Last 4 digits of account number        3088                                         $59, 110.00
           Nonpriority Creditor's Name
           121 S 13TH STREET                                    Whenwasthe debtincurred?               07/01/18
           Lincoln, NE 68508
          NumberStreetCityStateZipCode                          As of the date you file, the claim Is: Check all that apply
          Who incurred the debt? Check one.                     D Contingent
              Debtor 1 only                                         Unliquidated
          D Debtor 2 only                                       D Disputed
          D Debtor 1 and Debtor 2 only                          Type of NONPRIORITYunsecured claim:
          D At least one ofthe debtors and another                  Student loans
          D Check ifthis claim is for a community debt          D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
          Is the claim subject to offset?                       report as priority claims
              No                                                D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                 D Other. Specify
                                                                                      CREDIT
 4.3      EOS CCA                                               Last4 digits of accountnumber          3088                                             $140. 00
          Nonpriority Creditor's Name
          PO BOX 981025                                         Whenwasthe debtincurred?               06/01/16
          Boston, MA 02298
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                D Contingent
              Debtor 1 only
                                                                    Unliquidated
          D Debtor 2 only
                                                                D Disputed
          D Debtor 1 and Debtor 2 only                          Type of NONPRIORirr unsecured claim:
          D Atleastoneofthedebtorsandanother                    D Student loans
          D Check if this claim is for a community debt         D Obligations arising out ofa separation agreement ordivorce that you did not
          Is the claim subject to offset?                       report as priority claims
              No                                                D Debts to pension or profit-sharing plans, and other similar debts
          D Yes                                                     Other.Specify CENTURYLINK

 4.4      JEFFERSON CAPITAL SYSTEM                              Last4 digitsof accountnumber           3088                                            $239.00
          Nonpriority Creditor's Name
          16 MCLELANDRD                                         Whenwasthe debtincurred?               07/01/18
          Saint Cloud, MN 56303
          NumberStreetCityStateZipCode                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
                                                                D Contingent
             Debtor 1 only
                                                                    Unliquidated
          D Debtor 2 only
                                                                D Disputed
          D Debtor1 andDebtor2 only                             Type of NONPRIORIT/ unsecured claim:
          D At least one ofthe debtors and another              D Student loans
          D Check ifthis claim Isfor a community debt           D Obligations arising out ofa separation agreement or divorce thatyou did not
          Is the claim subject to effect?                       report as priority claims
             No                                                 D Debtstopensionorprofit-sharingplans,andothersimilardebts
          D Yes                                                    Other.Specify FINGERHUT




Official Form 106 E/F                                Schedule E/F: CreditorsWhoHaveUnsecured Claims                                                     Page 2 of S
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                                   Best Case Bankruptcy

           Case 2:19-bk-10338-BKM                          Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                       Desc
                                                          Main Document    Page 12 of 31
 Debtor1 CELIAKING                                                                                        Case number (ifknown)

 4.5       PORTFOLIO RECOVERY                                        Last4 digits ofaccountnumber           3088                                             $594. 00
           Nonpriority Creditor's Name
           120 CORPORATE BLVD STE 100                                Whenwasthe debt Incurred?              06/01/18
           Norfolk, VA 23502
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
           Whoincurredthe debt? Checkone.
                                                                     D Contingent
               Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORIT^ unsecured claim:
           D Atleastoneofthedebtorsandanother                        D Student loans
           D Check if this claim is for a community debt             D Obligations arising out ofa separation agreement or divorce that you did not
           Isthe claim subjectto offset?                             report as priority claims

               No                                                    D Debtsto pension or profit-sharing plans, and othersimilar debts
           D Yes                                                         Other. Specify HSBC

 4.6       REVSOLVEINC                                               Last4 digits of accountnumber          UNTS                                           $5, 810. 00
           Nonpriority Creditor's Name
           1395 N HAYDEN RD                                          Whenwasthe debtIncurred?               06/01/17
           Scottsdale, AZ 85257
           Number Street City State Zip Code                         As ofthe dateyou file, the claim Is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                     D Contingent
               Debtor 1 only
                                                                         Unliquidated
           D Debtor 2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORITY unsecured claim:
           D At least one at the debtors and another                 D Studentloans
           D Check ifthis claim is for a community debt              D Obligations arising out ofa separation agreement or divorce thatyou did not
           Is the claim subject to offset?                           report as priority claims
               No                                                    D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           D Yes                                                         Other.Specify MEDICAL

 4.7       TOTAL CARD SERVICES                                       Last4 digits of account number         0821                                          $6, 000.00
           Nonpriority Creditor's Name
           PO BOX 89725                                              Whenwasthe debt incurred?              07/01/15
           Sioux Falls, SD 57109
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
                                                                     D Contingent
               Debtor 1 only
                                                                         Unliquidated
           D Debtor2 only
                                                                     D Disputed
           D Debtor 1 and Debtor 2 only                              Type of NONPRIORITV unsecured claim:
           D At least one ofthe debtors and another                  D Student loans
           D Check ifthis claim is for a community debt              D Obligations arising out ofa separation agreement or divorce that you did not
           Isthe claim subjectto offset?                             report as priority claims
              No                                                     D Debts to pension or profit-sharing plans, and other similar debts
           D Yes                                                        Other.Specify CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                    Best Case Bankruptcy

            Case 2:19-bk-10338-BKM                              Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                        Desc
                                                               Main Document    Page 13 of 31
  Debtor1 CELIAKING                                                                                   Case number (if known)

 4.8       VIKINGCLIENTSERVICE                                    Last4 digits of account number        4300                                                 $17, 282. 00
           NonpriorityCreditor's Name
           PO BOX 59207                                           Whenwasthe debt incurred?             07/19/19
           Minnea olis, MN 55459
           Number Street City State Zip Code                      As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                  D Contingent
               Debtor 1 only
                                                                      Unliquidated
           D Debtor 2 only
                                                                  D Disputed
           D Debtor 1 and Debtor 2 only                           Type of NONPRIORIT^unsecuredclaim:
           D At least one ofthe debtors and another               D Student loans
           D Check Ifthis claim is for a community debt           D Obligations arising out ofa separation agreement ordivorce thatyou did not
           Is the claim subject to offset?                        report as priority claims
               No                                                 D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                      OtherSpecify ADVANTAGERENTA CAR

           WAKEFIELD & ASSOC                                      Last 4 digits of account number       3088                                                     $150.00
           Nonpriority Creditor's Name
           10800 E BETHANY DR                                     Whenwasthe debt incurred?             07/01/18
           SUITE 4
           Aurora, CO 80014
           NumberStreetCityStateZip Code                          As ofthe dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                  D Contingent
              Debtor 1 only
                                                                      Unliquidated
           D Debtor2 only
                                                                  D Disputed
           D Debtor1 andDebtor2 only                              Type of NONPRIORITTunsecured claim:
           D At least one ofthe debtors and another               D Student loans
           D Check ifthis claim is for a community debt           D Obligationsarisingoutofa separationagreementordivorcethatyoudidnot
           Is the claim subject to offset?                        report as priority claims
              No                                                  D Debtsto pension or profit-sharing plans, and other similar debts
           D Yes                                                      Other. Specify MEDICAL

 4. 10     WELLSFARGO CARD SERVICES                               Last 4 digits of account number      U NTS                                                $19, 110. 00
           Nonpriority Creditor's Name
           PO BOX 14517                                           Whenwasthe debt Incurred?            07/01/18
           Des Moines, IA 50306
           NumberStreet CityStateZipCode                          As of the dateyou file, the claim is: Checkall thatapply
           Who incurred the debt? Check one.
                                                                  D Contingent
              Debtor 1 only
                                                                      Unliquidated
           D Debtor 2 only
                                                                  D Disputed
           D Debtor 1 and Debtor 2 only                           Type of NONPRIORITYunsecured claim:
           D At least one of the debtors and another              D Studentloans
           D CheckIfthisclaimisfora communitydebt                 D Obligations arisingoutofa separation agreement ordivorcethatyoudidnot
           Is the claim subject to offset?                        report as priority claims
              No                                                  D Debtsto pensionorprofit-sharingplans,andothersimilardebts
           a Yes                                                     Other. Specify CREDIT

 Part 3:     List Others to Be Notified About a Debt That You Alread Listed
5. Usethis pageonty ifyou have others to be notified aboutyour bankruptcy, for a debtthatyou already listed in Parts 1 or 2. Forexample, ifa collection agency is
   tryingto collectfromyou fora debtyouoweto someoneelse, listtheoriginalcreditorin Parts 1 or2,then listthecollectionagencyhere.Similarly,ifyou have
  more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be notified for
  any debts in Parts 1 or 2, do not fill out or submitthis page.

 Part 4:     Add the Amounts for Each T             e of Unsecured Claim

6. Total the amounts ofcertain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each type
  of unsecured claim.




OfficialForm 106 E/F                                   ScheduleE/F: Creditors WhoHave Unsecured Claims                                                           Page4 of 5
SoftwareCopyright(c) 1996.2019 Best Case, LLC- www.bestcase.com                                                                                          Best Case Bankruptcy


            Case 2:19-bk-10338-BKM                           Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                             Desc
                                                            Main Document    Page 14 of 31
  Debtor 1 CELIAKING                                                                                    Case number (ifknown)

                                                                                                                           Total Claim
                        6a.   Domestic support obligations                                                6a.     s                       0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.     $                       0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.     $                       0. 00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.     $                       0. 00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.     $                       0.00

                                                                                                                          Total Claim
                        6f.   Student loans                                                               6f.     $                 59, 110. 00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that you
                              did not report as priority claims                                                   $                       0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.     $                       0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount here. 6i.      $                 53, 275. 00

                        6j.   Total Nonpriority.Add lines 6fthrough6i.                                    6j.     $               112385. 00




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                Page5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                Best Case Bankruptcy

             Case 2:19-bk-10338-BKM                              Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                   Desc
                                                                Main Document    Page 15 of 31
  Fill in this information to identify your case:

                           CELIAKING
                           First Name                          Middle Name            Last Name

 Debtor 2
 (Spouseif, filing)        First Name                          MiddleName             LastName

 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                       [] Check if this is an
                                                                                                                                     amended filing



Official Form 106G
Schedule G: Execute                                     Contracts and Unex ired Leases                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        D Yes. Fill in all ofthe information beloweven ifthe contactsof leasesare listed on ScheduleA/B:Property(Official Form 106A/B).
2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions forthis form in the instruction bookletfor more examples ofexecutorycontracts
        and unexpired leases.


        Person or company with whom you have the contract or lease                      State whatthe contract or lease is for
                          Name, Number, Street, City, State and ZIP Code
  2.1
          Name


          Number        Street


          d                                          State                 ZIPCode
  2.2
          Name



          Number        Street

          Ci                                         State                 ZIPCode
  2.3
          Name


          Number        Street

          d                                          State                 ZIP Code
  2.4
          Name


          Number        Street

          d                                          State                 ZIP Code
  2.5
          Name



          Number        Street

          d                                          State                 ZIPCode




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                          Best Case Bankruptcy


               Case 2:19-bk-10338-BKM                             Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                              Desc
                                                                 Main Document    Page 16 of 31
 Fill in this information to identify your case:

                            CELIAKING
                            First Name                          MiddleName         Last Name

 Debtor 2
 (Spouse if, filing)        First Name                          MiddleName         Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (If known)                                                                                                                  D Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

        No
      a Yes

      2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
      D Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 10GE/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to
      fill out Column 2.

                Column ^-Yourcodefator                                                             Column 2: The creditorto whom you owethe debt
                Nams, Number, Street, City, StateandZIPCode                                        Cheek ati schedules that apply:

                                                                                                   D Schedule D, line
                Name
                                                                                                   D Schedule E/F, line
                                                                                                   D Schedule G, line
                Number            Street
                City                                    State                      ZIP Code



                                                                                                   D Schedule D, line
                Name                                                                               D Schedule E/F, line
                                                                                                   D ScheduleG, line
                Number            Street

                City                                    State                      ZIPCode




Official Form 1061-1                                                          Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                     Best Case Bankruptcy

              Case 2:19-bk-10338-BKM                               Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                       Desc
                                                                  Main Document    Page 17 of 31
 Fill in this information to identify your case:

 Debtor 1                       CELIA KING
 Debtor 2
 (Spouse, if filing)

 United States Bankruptcy Court for the: DISTRICTOF ARIZONA

 Case number                                                                                           Check if this is:
 (Ifknown)
                                                                                                       D An amendedfiling
                                                                                                       D A supplementshowingpostpetition chapter
                                                                                                           13 income as of the following date:
 Official Form 1061                                                                                        MM/DD/Ymr
 Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filingjointly, and yourspouse is living with you, include information aboutyour
spouse. Ifyou are separated and your spouse is not filing with you, do not include information aboutyour spouse. If more space is needed,
attach a separatesheetto this form. On the top of any additional pages, write your name and case number (if known). Answerevery question.
 Part 1.               Describe Em lo ment

 1.     Fill in your employment
        information.

        If you have more than one job,                             D Employed                                 D Employed
        attach a separate page with            Employment status
        information about additional                                     Not employed                         D Notemployed
        employers.
                                              Occupation
        Include part-time, seasonal, or
        self-employed work.                    Employer's name

        Occupation may include student Employer's address
        or homemaker, if it applies.


                                              How long employed there?

 Part 2:               Give Details About Monthl   Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. Ifyou need
more space, attach a separate sheet to this form.




        List monthly gross wages, salary, and commissions (before alt payroll
2.      deductions). If not paid monthly, calculate whatthe monthly wagewould be.          2- $                 0.00       $             N/A

3.      Estimate and list monthly overtime pay.                                            3.   +$              0.00       +$            N/A
4.      Calculate gross Income. Add line 2 + line 3.                                       4. $              0.00              $      N/A




Official Form 1061                                                       Schedule I: Your Income                                                 page 1
              Case 2:19-bk-10338-BKM                     Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                Desc
                                                        Main Document    Page 18 of 31
 Debtor1    CELIAKING                                                                           Case number (if known)




      Copy line 4 here

 5.   List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                5a.     $             0.00     $                N/A
      5b.    Mandatory contributions for retirement plans                                 5b.     $             0.00     $                N/A
      5c.    Voluntary contributions for retirement plans                                 5c.     $             0.00     $                N/A
      5d.    Required repayments of retirement fund loans                                 5d.     $             0.00     $                N/A
      5e.    Insurance                                                                    5e.     $             0. 00    $                N/A
      5f.    Domestic support obligations                                                 5f.     $             0. 00    $                N/A
      5g.    Union dues                                                                   5g.     $             0.00     $                N/A
      5h.    Other deductions. Specify:                                                   5h.+ $                0.00 + $                  N/A
 6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                      6.    $               0. 00  $                  N/A
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                 7.    $               0.00     $                N/A
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
            Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.    $              0.00                  N/A
      8b. Interest and dividends                                                          Sb.    $              0.00                  N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.    $              0.00                  N/A
      8d. Unemployment compensation                                                       8d.    $              0.00                  N/A
      8e. Social Security                                                                 8e.                   0.00                  N/A
      8f.   Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.    $              0.00     $            N/A
      8g. Pension or retirement income                                                           $              0. 00    $            N/A
      8h. Other monthly income. Specify:                                                  8h.+ $                0.00 + $              N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                            9. $                  0.00 $                    N/A

 10. Calculate monthly income. Add line 7 + line 9.                                    10. $              0. 00 +$            N/A =$               0.00
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
      other friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:                                                                                                                 11. +$              0.00

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summary of Schedulesand Statistical Summary of Certain Liabilitiesand Related Data, if it
     applies                                                                                                                  12. $                0.00
                                                                                                                                   Combined
                                                                                                                                   monthly income
13. Do you expect an increase or decreasewithin the year afteryou file this form?
              No.
      d       Yes. Explain:




Official Form 1061                                                      Schedule I: Your Income                                                 page 2
            Case 2:19-bk-10338-BKM                   Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                  Desc
                                                    Main Document    Page 19 of 31
 Fill in this information to identify your case:

 Debtor1                CELIAKING                                                                     Check if this is:
                                                                                                      d        An amended filing
 Debtor 2                                                                                             D A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                           13 expenses as of the following date:

 United States BankruptcyCourtforthe:    DISTRICTOF ARIZONA                                                    MM / DD / YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Ex enses                                                                                                                              12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answerevery question.

 Part 1         Describe Your Household
 1.    Is this a joint case?
             No. Go to line 2.
       D Yes. Does Debtor 2 live in a separate household?
                 D No
                 D Yes. Debtor2 must file Official Form 106J-2, Expensesfor Separate Householdof Debtor2.

 2.    Doyou have dependents?              NO
       Do not list Debtor 1             D Yes. Fi]l outthis informationfor   Dependent's relationship to          Dependent's        Does dependent
       and Debtor 2.                               each dependent.           Debtor 1 or Debtor 2                 age                live with you?

       Do not state the                                                                                                                  No
       dependents names.                                                                                                             D Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
                                                                                                                                     D No
                                                                                                                                     D Yes
                                                                                                                                     D No
                                                                                                                                     a Yes
3.     Do your expenses include                    No
       expenses of people other than
       yourself and your dependents?
                                                D Yes

Part 2:   Estimate Your Ongoing Monthly Expenses
  t mate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

4.     The rental or home ownership expenses for your residence. Include first mortgage
       payments and any rent for the ground or lot.                                                   4. $                                    0.00

       If not included in line 4:

       4a.      Real estate taxes                                                                    4a.   $                                  0.00
       4b.      Property, homeowner's, or renter's insurance                                         4b.   $                                  0.00
       4c.      Home maintenance, repair, and upkeep expenses                                        4c.   $                                  0.00
       4d.      Homeowner's association or condominium dues                                          4d.   $                                  0.00
5.     Additional mortgage payments for your residence, such as home equity loans                     5. $                                    0.00




Official Form 106J                                               Schedule J: Your Expenses                                                             page 1

          Case 2:19-bk-10338-BKM                         Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                       Desc
                                                        Main Document    Page 20 of 31
 Debtor 1     CELIAKING                                                                        Case number (if known)

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                           6a. $                  0.00
       6b. Water, sewer, garbage collection                                                         6b. $                 0.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                           6c. $                 0.00
       6d. Other. Specify:                                                                          6d. $                 0.00
 7.    Food and housekeeping supplies                                                                7. $                 0.00
 8.    Childcare and children's education costs                                                      8. $                 0.00
 9.  Clothing, laundry, and dry cleaning                                                             9. $                 0.00
 10. Personal care products and services                                                            10. $                 0.00
 11. Medical and dental expenses                                                                    11. $                 0.00
 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                   12. $                 0. 00
 13. Entertainment, clubs, recreation, newspapers, magazines, and books                             13. $                 0.00
 14. Charitable contributions and religious donations                                               14. $                 0. 00
 15.   Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.
       15a. Life insurance                                                                         15a. $                 0. 00
       15b.   Health insurance                                                                     15b. $                 0. 00
       15c.   Vehicle insurance                                                                    15C. $                 0.00
       15d. Other insurance. Specify:                                                              15d. $                 0.00
 16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                              16. $                        0.00
 17.   Installment or lease payments:
       17a. Car payments for Vehicle 1                                                      17a. $                        0.00
       17b. Car payments for Vehicle 2                                                      17b. $                        0.00
       17c. Other. Specify:                                                                 17c. $                        0.00
       17d. Other. Specify:                                                                 17d. $                        0.00
 18.   Your payments of alimony, maintenance, and support that you did not report as
       deducted from your pay on line 5, Schedule I. Your Income (Official Form 1061).       18. $                        0.00
 19.   Other payments you make to support others who do not live with you.                        $                       0.00
       Specify:                                                                              19.
20.    Other real property expenses not included in lines 4 or 5 of this form or on Schedule    Your Income.
                                                                                        dule I: Your Income.
       20a. Mortgages on other property                                                     20a. $                        0.00
       20b. Real estate taxes                                                               20b. $                        0. 00
       20c. Property, homeowner's, or renter's insurance                                    20c. $                        0.00
       20d. Maintenance, repair, and upkeep expenses                                        20d. $                        0.00
       20e. Homeowner's association or condominium dues                                     20e. $                        0. 00
21.    Other: Specify:                                                                       21. +$                       0.00
22. Calculate your monthly expenses
       22a. Add lines 4 through 21.                                                                         $           0.00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 1 06J-2                $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                      $           0. 00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                             23a. $                  0.00
    23b. Copy your monthly expenses from line 22c above.                                          23b. -$                 0.00

       23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                 23c. $                 0.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
       For example,
       modification to the terms of your mortgage?
         No.
       D Yes.              Explain here:




Official Form 106J                                            Schedule J: Your Expenses                                           page 2
         Case 2:19-bk-10338-BKM                       Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                     Desc
                                                     Main Document    Page 21 of 31
  Fill in this information to identify your case:

                              CELIAKING
                              First Name                       MiddleName              Last Name

  Debtor 2
 (Spouse if, filing)          First Name                       Middle Name             LastName

  United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                          d Check if this is an
                                                                                                                                       amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
years, or both. 18 U. S.C. §§ 152, 1341, 1519, and 3571.


                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        D       No
                Yes Name of person            MARK BLUEMKE                                                        Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                  Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have readthe summary and schedulesfiled with this declaration and
      that t            are true and corr    t.



              CELIA KING                                                                  Signature of Debtor 2
              Signature of ebtor 1

              Date y jLe- I                                                               Date




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
Software Copyrighl (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                             Best Case Bankruptcy




              Case 2:19-bk-10338-BKM                              Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                 Desc
                                                                 Main Document    Page 22 of 31
 Fill in this information to identify your case:

 Debtor 1                 CELIA KING
                          First Name                        Middle Name                   Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                   Last Name

 United States BankruptcyCourtfor the:                DISTRICTOFARIZONA

 Case number
 (if known)                                                                                                                             [] Check if this is an
                                                                                                                                           amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separatesheetto this form. On the top of any additional pages, write your name and case
number (if known). Answerevery question.

 Part 1:         Give Details About Your Marital Status and WhereYou Lived Before

1.     Whatis your current marital status?

       D       Married
               Not married

2.     Duringthe last 3 years, haveyou lived anywhereotherthan whereyou live now?

               No
       D      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1              Debtor 2 Prior Address:                           Dates Debtor 2
                                                                 lived there                                                                   Ih/ed there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? {Community property
states and temtones include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
       D Yes. Makesureyoufill out ScheduleH: YourCodebtors(OfficialForm 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       D       No
              Yes. Fill in the details.



                                                   Sources of income                 Gross income                   Sources of income          Gross income
                                                   Check all that apply.             (before deductions and                                    (before deductions
                                                                                     exclusions)                                               and exclusions)

From January 1 of current year until                 Wages, commissions,                         $14, 510. 00       D Wages,commissions,
the date you filed for bankruptcy:                 bonuses, tips                                                    bonuses, tips

                                                   D Operatinga business                                            D Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 1
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                                  Best Case Bankruptcy

              Case 2:19-bk-10338-BKM                            Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                     Desc
                                                               Main Document    Page 23 of 31
 Debtor 1       CELIAKING                                                                                      Case number {ifknown)



                                                     Debtor!                                                           Debtor 2
                                                     Sources of income                 Gross income                   Sources of income          Gross income
                                                                                       (before deductions and                                    (before deductions
                                                                                       exclusions)                                               and exclusions)
 For last calendaryear:                                Wages, commissions,                         $30, 150. 00        D Wages,commissions,
 (January 1 to December 31, 2018)                    bonuses, tips                                                     bonuses, tips

                                                     a Operatinga business                                             D Operatinga business


5.     Did you receive any other income during this year or the two previous calendaryears?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

             No
       D     Yes. Fill in the details.

                                                     Debtor 1                                                         Debtor 2
                                                     Sources of income                 Gross income from              Sources of income          Gross income
                                                     Describe below.                   each source                                               (tsefore eteelucsb'oRS
                                                                                                                                                 and exclusions)
                                                                                       exclusions)

 Part 3:       List Certain Pa ments You Made Before You Filed for Bankru tc

6.    Are either Debtor 1 's or Debtor 2's debts primarily consumer debts?
      D      No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U. S.C. § 101(8) as "incurred by an
                     individual primarily for a personal, family, or household purpose."

                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6, 825* or more?
                      D No.         Goto line7.
                      I-I Yes       Listbeloweachcreditorto whomyou paida total of$6,825*ormore in one ormore payments andthetotal amountyou
                                    paid that creditor. Do not include payments for domesticsupport obligations, such as child support and alimony. Also, do
                                  not include payments to an attorney for this bankruptcy case.
                      * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

             Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                           No.      Go to line 7.
                      D Yes Listbeloweachcreditortowhomyoupaida totalof$600ormoreandthetotalamountyoupaidthatcreditor.Donot
                                    include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to
                                    an attorney for this bankruptcy case.


       Creditor's Name andAddress                                  Datesof payment              Total amount
                                                                                                          paid             still owe

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debtyou owed anyonewhowas an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations ofwhichyou are an officer, director, person in control, or ownerof20% or more oftheirvoting securities; and any managingagent,
      including one for a businessyou operate as a sole proprietor. 11 U. S. C. §101. Includepayments for domesticsupport obligations, such as child
      support and alimony.

             No
      D      Yes. List all payments to an insider.
       Insider's Name and Address                                                              Total amount           Amountyou        Reasontorthis payment
                                                                                                       Wi4




Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase. com                                                                                  Best Case Bankruptcy


            Case 2:19-bk-10338-BKM                                Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                     Desc
                                                                 Main Document    Page 24 of 31
 Debtor 1     CELIAKING                                                                                    Case number (ifknown)



8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
      D     Yes. List all payments to an insider
       Insider's Name and Address                             Dates of payment              Total amount           Amount you        Reason for this payment
                                                                                                                       stilt owe     Include creditor's name

 Part 4:     Identi    Le al Actions, Re ossessions, and Foreclosures

9.   Within 1 year before you filed for bankruptcy, wereyou a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
      D     Yes. Fill in the details.
       Case title                                             Nature of the ease            Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

            No. Go to line 11.
      D     Yes. Fill in the information below.
      Creditor Name and Address                               Describethe Property                                                                        Value of the
                                                                                                                                                             property
                                                              Explain what happened

11 Within 90 days before you filed for bankruptcy, did any creditor, including a bankor financial institution, set off anyamounts from your
     accounts or refuse to make a payment because you owed a debt?
            No
      D     Yes. Fill in the details.
      Creditor Name and Address                               Describethe action the creditor took                           Date action was                   Amount
                                                                                                                             taken

12. Within I year before you filed for bankruptcy, was any of your property in the possession of an assigneefor the benefitof creditors, a
     court-appointed receiver, a custodian, or another official?
        No
      D Yes

 Part 5:     List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
     D      Yes. Fill in the details for each gift.
      Gifts with a total value of more than $800                    Describe the gifts                                       Dates you gave                      Value
      per person                                                                                                             the gifts
      Person to Whom You Gave the ©1ftand
      Address:

14. Within 2 years beforeyou filed for bankruptcy, did you give any gifts or contributionswith a total value of more than $600to any charity?
        No
    D Yes. Fill in the details for each gift or contribution.
      ©tftsor contelbutions to charities ttiat totef                Describe what you contributed                            Dates you                           Value
      more than $600                                                                                                         contributed
      Charity's Name
      Address (Number, Street, City, State and ZIP Code)

 Part 6:     List Certain Losses

15. Within I year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 3

Software Copyright(c) 1996-2019Best Case, LLC- www.bestcase.com                                                                                       Best Case Bankruptcy

            Case 2:19-bk-10338-BKM                           Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                          Desc
                                                            Main Document    Page 25 of 31
 Debtor 1 CELIAKING                                                                                     Case number {ifknown)



      disaster, or gambling?

             No
      D      Yes. Fill in the details.
       Describe the property you tost and                    Describeany insurancecoverageTorthe loss                                      Value of property
       how the toss occurred                                 Include the amount that insurance has paid. List            loss                           lost
                                                             pending insurance claims OR line 33 of Schedule A/B:
                                                             Piopwty.

 Part 7:      List Certain Pa ments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalfpay or transfer any property to anyoneyou
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparere, or credit counseling agencies for services required in your bankruptcy.

      D      No
            Yes. Fill in the details.

       Person Who Was Paid                                           Description and value of any property              Date payment               Amount of
       Address                                                       transferred                                        or transfer was              payment
       Email or website address                                                                                         made
       PersonWhoMadethe Payment, if NotYou
       AFFORDABLEDOCUMENTSAZ LLC                                                                                        07.26.19                     $200. 00
       60 E RIO SALADO PKWY
       SUITE 900
       Tempe, AZ85281

17    Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

            No
      D     Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property              Date payment               Amount of
       Address                                                       transferred                                        or transfer was             payment
                                                                                                                        made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
      D     Yes. Fill in the details.
       PersonWho Received Transfer                                   Description and value of              Describe any property or       Datetransfer was
       Address                                                       property transferred                  payments received or debts     made
                                                                                                           paid in exchange
       Person's relationship to you

19.   Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
      beneficiary? fThese are often called asset-protection devices.)
          No
      D     Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                    Date Transfer was




Official Form 107                                      Statementof FinancialAffairsfor IndividualsFilingfor Bankmptcy                                     page 4
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                           Best Case Bankruptcy


            Case 2:19-bk-10338-BKM                              Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                              Desc
                                                               Main Document    Page 26 of 31
 Debtor 1       CELIAKING                                                                                       Case number {ifknown)



 Part 8:       List of Certain Financial Accounts, Instruments, Safe De osit Boxes, and Stora e Units

20. Within 1 year before you filed for bankruptcy, were anyfinancialaccounts or instruments held in your name, or for your benefit, closed,
      sold, moved, or transferred?
      Includechecking, savings, money market, or otherfinancialaccounts; certificates of deposit; shares in banks, credit unions, brokerage
      houses, pension funds, cooperatives, associations, and other financial institutions.
        No
      D Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of             Type of account or             Date account was       Last balance
       Address (Number,Street,City, StateandZIP                  account number                instrument                    closecf, sold,     before closing or
       Code)                                                                                                                 moved, or                     transfer
                                                                                                                             transferred

21. Doyou now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depositoryfor securities,
      cash, or other valuables?

             No
      D     Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describethe contents            Do you still
       Address (Number,Street,City, StateandZIPCode)                 Address (Number, Street, City,                                             have it?
                                                                     State ,!B<»iap(ii^)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
      D Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describethe contents            Do you still
       Address (Number, Straat, City, State and ZIPCode)             to It?                                                                     have it?
                                                                     Address (Number,Street,City,


 Part 9:       Identi   Pro          You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
      for someone.


            No
      D Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Value
       Address{Number,Street,City, StateandZIPCode)                  (Number, Street, City. State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedingsthatyou knowabout, regardless of whenthey occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
      D Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental taw, ifyou     Date of notice
       Address (Number, Street, City, State and ZIPCode)             Address (Number, Street, City, State and      know it
                                                                     ZIPCode)



Official Form 107                                       Statementof FinancialAffairsfor IndividualsFilingfor Bankruptcy                                        pages
Software Copyright (c) 1996-2019 Best Case, LLC-www. bestcase. com                                                                               Best Case Bankruptcy


            Case 2:19-bk-10338-BKM                               Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                  Desc
                                                                Main Document    Page 27 of 31
  Debtor 1       CELIAKING                                                                                     Case number (ifknown)



25. Have you notified any governmental unit of any release of hazardous material?

              No
        D     Yes. Fill in the details.
         Name of site                                                  Governmental unit                           Environmental taw, if you        Date of notice
         Address (Number,Street,City, StateandZIPCode)                 Address (Number,Street,City,Stateand        know it
                                                                       ZIPCode)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

              No
       D      Yes. Fill in the details.
         Case Title                                                    Court or agency                        Nature of the case                    Status of the
         Case Number                                                   Name                                                                         case



 Part 11: Give Details About Your Business or Connections to An Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
              D A sole proprietoror self-employed in a trade, profession, or otheractivity, eitherfull-time or part-time
              D A memberofa limited liabilitycompany(LLC)or limited liabilitypartnership(LLP)
              D A partnerin a partnership
              D An officer, director, or managingexecutiveofa corporation
              a An ownerofat least5% ofthevoting or equitysecurities ofa corporation
              No. None of the above applies. Go to Part 12.
      D Yes. Checkall thatapply aboveandfill in the details belowforeach business.
         Business Name                                             Describe the nature of the business              Employer IdentificaUon number
         Address                                                                                                    Do not includeSocial Security numberor (TIN.
         (Number,Street,City,StateandZIPCode)                     NameOfaccountantOfbookkeeper


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

              No
      D       Yes. Fill in the details below.
         Name                                                     Date Issued
         Address
         (Nuwbtf, Stnut, Ctty, State and?|P Codft)

 Part 12: Si n Below

I have read the answers on this Statementof FinancialAffairsand any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
wi a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      S.C. §§ 152, 1341, 519, and 3571.


     LIA KING                                                              Signature of Debtor 2
 Signature of ebtor 1

 Date        y                    ts>\                                     Date

Didyou attach additional pagesto Your Statementof FinancialAffairsfor IndividualsFiling for Bankruptcy(Official Form 107)?
    No
D Yes

Did you pay or agree to pay someonewho is not an attorney to help you fill out bankruptcy forms?
D No
    Yes. Nameof Person              MARK BLUEMKE .Attachthe Bankruptcy PetitionPreparei'sNotice, Declaration, andSignatuiv(OfficialForm 119).
Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - wvw. bestcase. com                                                                                Best Case Bankruptcy

              Case 2:19-bk-10338-BKM                              Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                                    Desc
                                                                 Main Document    Page 28 of 31
  Debtor1      CELIAKING                                                                                  Case number {Vknown)




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                      page?
SoftwareCopyright(c) 1996-2019Best Case, LLC-www.bestcase.com                                                                    Best Case Bankruptcy

            Case 2:19-bk-10338-BKM                          Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                       Desc
                                                           Main Document    Page 29 of 31
  Fill in this information to identify your case:
              1             DELIAKING
                            First Name                          Middle Name               Last Name

  Debtor 2
 (Spouss if, filing)        First Name                          Middle Name               Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                    D Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filin                                                          Under Cha ter7                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
    you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days afteryou file your bankruptcy petition or by the dateset for the meeting of creditors,
       whicheveris earlier, unless the court extendsthe time for cause. You must also send copies to the creditors and lessors you list
                  on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct infonnation. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheetto this form. On the top of any additional pages,
                  write your name and case number (if known).

 Pa rt 1:         List Your Creditors Who Have Secured Claims

1. Forany creditors thatyou listed in Part 1 of ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.




    Creditor's         EXETERFINANCE                                          D Surrender the property.                       D No
    name:                                                                     D Retainthe property and redeem it.
                                                                                Retain the property and enter into a               Yes
    Description of 2015 CHEVROLETMALIBU                                         ReafRrmation Agreement.
    property              87,000miles                                         D Retainthe propertyand [explain]:
    securing debt:

                   1st Your Unex ired Personal Pro e
For any unexpired personal property lease that you listed in ScheduleG: Executory Contracts and Unexpired Leases(Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).



 Lessor's name:                                                                                                            D No
 Description of leased
 Property:                                                                                                                 D Yes

 Lessor's name:                                                                                                            D No
 Description of leased
 Property:                                                                                                                 D Yes

 Lessor's name:                                                                                                            D No

Official Form 108                                          Statement of Intention for Individuals Filing Under Chapter 7                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - vwifw. bestcase. com                                                                    Best Case Bankruptcy




                  Case 2:19-bk-10338-BKM                            Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                        Desc
                                                                   Main Document    Page 30 of 31
  Debtor 1     CELIAKING                                                                           Case number (ifknown)


  Description of teased
  Property:                                                                                                                D Yes

  Lessor's name:                                                                                                           D   No
  Description of leased
  Property:                                                                                                                D   Yes

  Lessor's name:                                                                                                           D No
 Description of leased
 Property:                                                                                                                 D Yes

 Lessor's name:                                                                                                            D   No
 Description of leased
 Property:                                                                                                                 D Yes


 Lessor's name:                                                                                                            D No
 Description of leased
 Property:                                                                                                                 D Yes


 Part 3:      Si n Below

Underpenalty of perjury, I declarethat I haveindicatedmy intention aboutanyproperty of my estatethatsecuresa debtandanypersonal
prope         at is subject to an unexpired lease.


       CELIA KING                                                                    Signature of Debtor 2
       Signature of Debtor 1

       Date                t0 2P\                                                 Date




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                               page 2
SoftwareCopyright(c) 1996-2019Best Case, LLC- www.bestcase. com                                                                      Best Case Bankruptcy




             Case 2:19-bk-10338-BKM                           Doc 7 Filed 08/16/19 Entered 08/19/19 10:16:50                         Desc
                                                             Main Document    Page 31 of 31
